

Exhibit 10.v.i


Description of Modifications to Consent Decree dated September 30, 2015 among
the United States of America, the Florida Department of Environmental
Protection, Mosaic Fertilizer, LLC and The Mosaic Company, filed as Exhibit 10.1
to the Current Report on Form 8-K of Mosaic dated September 30, 2015 and filed
on October 6, 2015


On September 30, 2015, the above-referenced Consent Decree (the “Consent
Decree”) was lodged with the United States District Court for the Middle
District of Florida (the “Court”). On June 17, 2016, the United States of
America, the Florida Department of Environmental Protection and Mosaic
Fertilizer, LLC (“Mosaic Fertilizer”) submitted a corrected Consent Decree (the
“Corrected Consent Decree”) to the Court, requesting that the Court sign and
enter the Corrected Consent Decree as a final judgment.


At the time the Consent Decree was initially lodged with the Court on September
30, 2015, the parties thereto recognized that certain subsequent revisions might
be necessary to correct typographical, formatting, cross-reference or other
similar errors, or, to make minor clarifications in the language of the
documents as lodged. In addition, minor revisions to the Consent Decree were
warranted because since the time of lodging, Mosaic Fertilizer made certain
minor changes in its operations, and also initiated action on certain of the
projects to be required under the Consent Decree. The parties agreed that the
modifications to the Consent Decree are non-material, and fall into the
following general categories:


1.
Correction of typographical, grammatical, or formatting errors;

2.
Correction of cross-references to other parts of the Consent Decree or to cited
regulations;

3.
Assuring the use of consistent terms of art, definitions, or references;

4.
Revisions to account for the passage of time between lodging and prospective
entry, with respect to a few, minor events or activities that have occurred in
the interim;

5.
Clarifications to language, which in a few instances appeared to be arguably
ambiguous and warranted re-wording to avoid any future confusion about the
agreed intent of the parties; and

6.
Revisions deemed necessary by the United States to conform to language currently
being adopted in other cases in its national enforcement initiative.



Counsel for the plaintiffs and counsel for the defendant jointly represented to
the Court that none of the changes are material in any respect to the
obligations of Mosaic Fertilizer under the terms of the Consent Decree and do
not rise to the level of a modification of the parties’ agreement in the Consent
Decree.






